Stephens, J.
1. Where immediately at the end of a paved road, and upon the property of a landowner abutting the end of the road, there is knowingly and negligently maintained by the landowner, without rails or barriers, an excavation or ditch six feet deep and four feet in width, the owner of the land is liable in damages for injuries received by a person traveling along the roadway at night who in the exercise of due care and without negligence runs into the ditch or excavation. Hutson v. King, 95 Ga. 271 (22 S. E. 615) ; Williamson v. Southern Ry. Co., 42 Ga. App. 9 (155 S. E. 113).
2. In a suit brought by the owner of an automobile operated by his servant, and in a suit brought by a guest riding therein, to recover for damage to the automobile, and for personal injuries to the guest, eaused.by the automobile’s running into an excavation upon the land of a railway company abutting the terminus of the road, where the road approaching the excavation was down hill to within twenty feet of the excavation, and the lights of the automobile did not disclose the presence of the excavation until the automobile came within about six feet thereof, under the foregoing ruling the petition in each case set out a cause of action and was improperly dismissed on general demurrer.

Judgments reversed.


Jenlcins, P. J., and Sutton, J., concur.